Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-7229


                                      LEE E. JONES,

                                                              Claimant-Appellant,


                                             v.

             GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                              Respondent-Appellee.

      Lee E. Jones, of Baton Rouge, Louisiana, pro se.

       Tara J. Kilfoyle, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With her on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
and Steven J. Gillingham, Assistant Director. Of counsel on the brief were Michael J.
Timinski, Deputy Assistant General Counsel, and Y. Ken Lee, Attorney, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-7229


                                    LEE E. JONES

                                                     Claimant-Appellant,

                                          v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                     Respondent-Appellee.

                          ___________________________

                            DECIDED: December 5, 2007
                          ___________________________


Before GAJARSA, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST, Circuit
Judge.

PER CURIAM.

      Lee E. Jones (“Mr. Jones”) appeals the United States Court of Appeals for

Veterans Claims (“CAVC”) order affirming the Board of Veterans’ Appeals (“Board”)

decision not to reopen a claim for entitlement to benefits. Jones v. Nicholson, No. 05-

1175 (December 22, 2006).         The CAVC determined that Mr. Jones failed to

demonstrate error in the notice provided by the Department of Veterans Affairs (“VA”).

Id. For the reasons stated herein, we dismiss the appeal.
                                    BACKGROUND

      Mr. Jones served on active duty in the military service in Vietnam. Personnel

records show that he committed several offenses resulting in two Court-Martial

convictions and two nonjudicial punishments. In 1968, Mr. Jones was discharged under

other than honorable conditions.     When he applied for disability compensation the

following year, Mr. Jones learned that the character of his discharge precluded his

eligibility for VA benefits.   He subsequently received a clemency discharge for

completion of alternate service pursuant to Presidential Proclamation Number 4313.

However, in a 1987 decision, the VA Regional Office determined that “[a] clemency

discharge does not entitle or reinstate entitlement to benefits.” Mr. Jones did not appeal

the 1987 decision and it became final.

      In 1995, Mr. Jones reapplied for disability compensation, which the VA Regional

Office again denied based on the character of his original discharge. On appeal, the

Board determined that Mr. Jones did not submit “new and material evidence” sufficient

to reopen the 1987 decision. Due to a change in the law during the pendency of the

appeal, the CAVC vacated the Board’s decision and remanded the issue pursuant to

the Veterans Claims Assistance Act of 2000 (“VCAA”).            On remand, the Board

determined that VA made reasonable efforts to notify Mr. Jones of the information and

evidence needed to substantiate his claim, and any error in the chronological

implementation of the VCAA was harmless.

      Mr. Jones appealed to the CAVC. He presented “a single argument – that VA

did not notify him of the evidence necessary to substantiate his claim pursuant to

38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).” The CAVC determined that Mr. Jones




2007-7229                                   2
failed to identify with any specificity any particular inadequacy in the notice provided.

The CAVC therefore affirmed the decision of the Board.

       Mr. Jones filed an appeal to this court.

                                       DISCUSSION

       We have limited jurisdiction to review a decision of the CAVC. Bonner v.

Nicholson, 497 F.3d 1323, 1326 (Fed. Cir. 2007). We may only review with respect to

the validity of a rule of law, statute, or regulation, or any interpretation thereof, which the

CAVC relied on in making its decision. 38 U.S.C. § 7292(a). We may not review a

challenge to a factual determination, nor may we review a challenge to a law or

regulation as applied to the facts of a particular case. 38 U.S.C. § 7292(d)(2).

       On appeal, Mr. Jones argues that the CAVC considered the wrong military

records. He alleges to have two sets of military records, only one of which includes an

order that his discharge was under honorable conditions. Mr. Jones alleges that the

order was not in the records considered by the Board and therefore not in the records

considered by the CAVC. He also argues that the CAVC failed to consider his Purple

Heart award.

       Mr. Jones’ arguments concern the character of his discharge, which was not an

issue before the CAVC. The only issue before the CAVC was whether VA complied

with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Mr. Jones has not alleged any error in this determination, and we do not consider his

arguments made for the first time on appeal. See Caterpillar Inc. v. Sturman Indus., Inc.,

387 F.3d 1358, 1368 (Fed. Cir. 2004). Further, Mr. Jones’ arguments concern factual

issues over which we have no jurisdiction. See 38 U.S.C. § 7292(a), (d)(2).




2007-7229                                     3
                                   CONCLUSION

      We conclude that this court does not have jurisdiction over Mr. Jones’ appeal. It

is therefore dismissed.

      No costs.




2007-7229                                 4